If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                 revision until final publication in the Michigan Appeals Reports.




                           STATE OF MICHIGAN

                            COURT OF APPEALS


                                                                     UNPUBLISHED
In re HOGGETT, Minor.                                                August 25, 2022

                                                                     No. 358660
                                                                     Baraga Probate Court
                                                                     LC No. 2019-008077-GM


Before: LETICA, P.J., and MARKEY and O’BRIEN, JJ.

PER CURIAM.

        Appellant appeals as of right an order of the Baraga Probate Court denying appellant’s
petition to revoke appellee’s guardianship of the minor child. We affirm.

                                       I. BACKGROUND

        Appellant is the child’s mother, and appellee is the child’s grandmother and appellant’s
mother. In 2019, appellee was granted grandparenting time with the child by the Baraga Circuit
Court in relation to a custody case between the child’s father and appellant. During the
grandparenting-time exchange, however, appellant acted violently and was ultimately charged
with resisting or obstructing an officer and assaulting appellee’s husband. Following this incident,
the circuit court suspended appellant’s parenting time and granted custody of the child to appellee.

        Appellee then petitioned for guardianship of the child in this separate case before the
probate court. Following a hearing at which the probate court heard testimony and took judicial
notice of the circuit court file, the probate court granted a guardianship and appointed appellee as
guardian in October 2019. Appellant has since moved three times to terminate the guardianship.
This appeal follows the probate court’s denial of appellant’s third petition to terminate the
guardianship.

                                  II. STANDARD OF REVIEW

        This Court reviews a court’s decision on a petition to terminate a guardianship for an abuse
of discretion. In re Redd Guardianship, 321 Mich App 398, 403; 909 NW2d 289 (2017). The
probate court abuses its discretion when its decision falls outside the range of reasonable outcomes.
Id. This Court reviews the probate court’s findings of fact for clear error. Id. The court’s findings



                                                -1-
are clearly erroneous if this Court has the definite and firm conviction that the probate court made
a mistake. Id.

                                         III. ANALYSIS

       On appeal, appellant does not directly challenge the probate court’s order denying
appellant’s third petition to terminate the guardianship, and she instead raises a variety of issues
concerning the propriety of the circuit court’s actions in the separate custody case. We reject these
arguments because appellant may not collaterally attack the circuit court’s orders in this
guardianship proceeding in the probate court, and the arguments are otherwise without merit.

        It is well established that a party cannot use a second proceeding to attack a decision from
a previous proceeding:

       The final decree of a court of competent jurisdiction made and entered in a
       proceeding of which all parties in interest have due and legal notice and from which
       no appeal is taken cannot be set aside and held for naught by the decree of another
       court in a collateral proceeding commenced years subsequent to the date of such
       final decree. [Dow v Scully, 376 Mich 84, 88-89; 135 NW2d 360 (1965) (quotation
       marks and citation omitted).]

A failure to file an appeal from an original judgment precludes a collateral attack on the merits of
that judgment unless there is a jurisdictional error in the case. Foster v Foster, 505 Mich 151, 174-
175; 949 NW2d 102 (2020). Such jurisdictional error cannot be related to the exercise of the
court’s jurisdiction, but only to whether jurisdiction existed, because any decision rendered
without jurisdiction is void. Bowie v Arder, 441 Mich 23, 56; 490 NW2d 568 (1992).

       Appellant argues that the probate court’s initial guardianship order was void because, in
the separate circuit court case in which appellant’s parental rights had been suspended, appellee
lacked statutory standing to request grandparenting time. While not clearly stated, we presume
appellant is arguing that, because appellee lacked statutory standing to initiate an action for
grandparenting time, the circuit court was without jurisdiction to enter the eventual order in that
case suspending appellant’s parenting time. See Miller v Allstate Ins Co, 481 Mich 601, 608; 751
NW2d 463 (2008) (stating that statutory standing is generally jurisdictional). This, in turn, would
render void the order suspending appellant’s parenting time. See Bowie, 441 Mich at 56. The
probate court relied on this order as the statutory basis for granting the guardianship, see MCL
722.5204(2)(a), so if the order is void, then the court had no basis for granting the guardianship.

       In support of her argument that appellee lacked standing to request grandparenting time,
appellant relies extensively on the discussion of the statute governing grandparenting time—MCL
722.27b—in Frame v Nehls, 452 Mich 171; 550 NW2d 739 (1996). That case, however, dealt
with MCL 722.27b as amended by 1982 PA 340, and the statute has since been significantly
amended, most recently by 2009 PA 237. Compare MCL 722.27b as amended by 1982 PA 340
with MCL 722.27b, as amended by 2009 PA 237. The version of MCL 722.27b that was in effect
when Frame was decided is so markedly different from the one in effect now that appellant’s
argument on this issue—which relies exclusively on the outdated version of MCL 722.27b and
Frame’s interpretation of it—is of no assistance.



                                                -2-
        In the version of MCL 722.27b in effect when Frame was decided, a grandparent could
only seek grandparenting time if a “child custody dispute” was pending before the court. See
Frame, 452 Mich at 177. But the current version of MCL 722.27b has no such requirement. Under
the current version, a grandparent can seek grandparenting time for a number of reasons, including,
as relevant here, if “[t]he child’s parents have never been married, they are not residing in the same
household, and paternity has been established by . . . an order of filiation entered under the
paternity act . . . .” MCL 722.27b(1)(d) as amended by 2009 PA 237. Therefore, under the version
of MCL 722.27b which has been in effect at all relevant times, appellee had statutory standing
seek grandparenting time.

        But whether appellee had statutory standing to pursue grandparenting time is ultimately of
no import because the circuit court had jurisdiction to enter the order suspending appellant’s
parenting time regardless of whether appellee had standing to seek grandparenting time. This
Court has not been provided with the separate circuit court file, but from what can be gleaned from
the record that has been provided on appeal, appellee sought grandparenting time as part of the
custody case between appellant and the child’s father. See MCL 722.27b(3)(a) as amended by
2009 PA 237 (“If the circuit court has continuing jurisdiction over the child, the child’s grandparent
shall seek a grandparenting time order by filing a motion with the circuit court in the county where
the court has continuing jurisdiction.”). As such, appellee’s lack of statutory standing to seek
grandparenting time would not divest the circuit court of jurisdiction over the custody case.
Whether the orders that the circuit court entered while exercising its jurisdiction were proper is
beyond the purview of this case. See Bowie, 441 Mich at 56 (explaining that errors in a court’s
exercise of its jurisdiction cannot be collaterally attacked). In other words, even if the circuit court
wrongly issued the grandparenting-time order and every order that followed, the circuit court’s
error in the exercise of its power would not render its decision subject to collateral attack in this
separate proceeding.

        Next, appellant argues that the circuit court’s order for grandparenting time was not a
custody order, and, therefore, it was not permissible for the probate court to order the guardianship
under MCL 700.5204. That statute permits the creation of a guardianship when the parental rights
of the child’s “parents or the surviving parent are . . . suspended by prior court order . . . .” MCL
700.5204(2)(a).

        Contrary to appellant’s argument, the circuit court did not merely enter a grandparenting-
time order. Appellee attached the relevant circuit court order to her petition for a guardianship and
averred that appellant’s parenting time had been suspended. The probate court took judicial notice
of the circuit court file and acknowledged the parenting-time order in that case. On this record,
we are not definitely and firmly convinced that the probate court made a mistake when it found
that appellant’s parenting time had been suspended such that a guardianship was permissible.

       Finally, appellant argues that she was deprived of due process through the effective
termination of her parental rights without a finding regarding her parental fitness.

        This Court has stated, “[T]he appointment of a guardian is not tantamount to a de facto
termination of parental rights.” In re TK, 306 Mich App 698, 704; 859 NW2d 208 (2014). A
guardianship does not permanently sever the parent-child relationship, the guardianship must be
regularly reviewed, and the guardianship may be terminated. Id. at 705. The probate court does


                                                  -3-
not have to find parental unfitness under a statutory ground for termination when appointing a
guardian. Id. at 705-706.

         In this case, the guardianship did not sever appellant’s parent-child relationship with the
child. To the contrary, the probate court urged appellant to engage in parenting time and indicated
that it would consider terminating the guardianship if appellant demonstrated that she could meet
the child’s needs. Appellant has not established that the probate court’s decision not to terminate
the guardianship effectively terminated her parental rights.

       Affirmed.



                                                             /s/ Jane E. Markey
                                                             /s/ Colleen A. O’Brien




                                                -4-